DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 2-5 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2020.

Drawings
The drawings were received on 04 February 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krohn (US 2009/0230678).
In regards to claim 1, Krohn discloses a connection apparatus comprising: 
a first compression nut (22) comprising a first narrow portion (22a) and a first threaded portion (22b), the first narrow portion having a first internal cavity with a first diameter; 
a second compression nut (23) comprising a second narrow portion (23a) and a second threaded portion (23b), the second narrow portion having a second internal cavity with a second diameter different than the first diameter (shown in fig. 3);

a third threaded portion (21b) corresponding to the first threaded, portion; 
a fourth threaded portion (21e) corresponding to the second threaded portion, 
a first cavity portion having the first diameter (shown in fig. 3), and 
a second cavity portion having the second diameter (shown in fig. 3); 
a first ferrule (30) between the first compression nut and the sleeve fitting body; and 
a second ferrule (41) between the sleeve fitting body and the second compression nut.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 04 February 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/13/2021